  Case 16-41535        Doc 57    Filed 10/25/19 Entered 10/25/19 12:48:40            Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 IN RE:
                                                   Case No. 16-41535
 THE LAW OFFICE OF CHRISTOPHER A.                  Chapter 7
 PAYNE, PLLC

                                Debtor

                                      REPORT OF SALE

        COMES NOW Mark A. Weisbart, Trustee, and files this Report of Sale as follows:

        1.       Pursuant to the Order Granting Trustee’s Motion to Approve Sale of Office Items

entered on August 12, 2019, the Trustee sold the Debtor’s interest in office furniture and equipment

consisting of desks, tables, chairs, cabinets, and computers (the “Office Items”) back to the Debtor

for $3,500.00.

          WHEREFORE, PREMISES CONSIDERED, Trustee requests that the Court accept this

Report of Sale.

                                              Respectfully Submitted,

                                              /s/ Mark A. Weisbart
                                              Mark A. Weisbart
                                              Texas Bar No. 21102650
                                              THE LAW OFFICE OF MARK A. WEISBART
                                              12770 Coit Road, Suite 541
                                              Dallas, TX 75251
                                              (972) 628-4903 Phone
                                              mark@weisbartlaw.net

                                              CHAPTER 7 TRUSTEE




Report of Sale                                                                                Page 1
  Case 16-41535      Doc 57     Filed 10/25/19 Entered 10/25/19 12:48:40           Desc Main
                                  Document     Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing instrument was served on the
Office of the U.S. Trustee through the Court’s electronic notification system as permitted by
Appendix 5005 III. E. to the Local Rules of the U.S. Bankruptcy Court for the Eastern District of
Texas, on this the 25th day of October 2019.
                                                    /s/ Mark A. Weisbart
                                                    Mark A. Weisbart




Report of Sale                                                                             Page 2
